Citation Nr: 1430923	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right upper extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right lower extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury.

4.  Entitlement to service connection for a right upper extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury.

5.  Entitlement to service connection for a right lower extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury. 

6.  Entitlement to service connection for a right ear hearing loss, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury.

7.  Entitlement to service connection for multiple sclerosis.

8.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to multiple sclerosis.

9.  Entitlement to service connection for headaches, to include as secondary to multiple sclerosis.

10.  Entitlement to service connection for a left lower extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to September 1996 and from February 1999 to January 2000.  The Veteran also completed an unknown period of active duty, and was released in September 2002.  She also served on various periods of active duty for training with the Air National Guard and Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Veteran testified before the undersigned by videoconference at a Board hearing at the Montgomery RO, and a copy of the transcript has been associated with the record.

The issues of entitlement to service connection for residuals of monophasic brain stem injury, to include loss of field of vision restricted to 20 degrees, and for entitlement to service connection for a mood disorder, as secondary to multiple sclerosis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a right upper extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury; entitlement to service connection for a right lower extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury; entitlement to service connection for right ear hearing loss, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury; entitlement to service connection for chronic fatigue syndrome, to include as secondary to multiple sclerosis; entitlement to service connection for headaches, to include as secondary to multiple sclerosis; and entitlement to service connection for a left lower extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2003 rating decision denied claims of entitlement to service connection for a right upper extremity disability, right lower extremity disability, and right ear hearing loss.  The Veteran filed a Notice of Disagreement, and the RO issued a Statement of the Case, but she did not file a timely substantive appeal.

2.  The evidence received since the September 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right upper extremity disability, right lower extremity disability, and right ear hearing loss.

3.  The Veteran had a documented period of over 90 days of continuous active duty service ending in January 2000.

4.  The first diagnosis of multiple sclerosis occurred in May 2005.

5.  Multiple sclerosis manifested to a compensable degree within seven years after the Veteran's discharge from active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim of entitlement to service connection for a right upper extremity disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
2.  New and material evidence having been submitted, the claim of entitlement to service connection for a right lower extremity disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  Multiple sclerosis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination on the issues decided below, no further discussion of compliance with VA's duties to notify and assist is necessary.

New and Material Evidence

The Veteran's claims of entitlement to service connection for a right upper extremity disability, right lower extremity disability, and right ear hearing loss were initially denied by a September 2003 rating decision on the grounds that she had no current diagnosis of any right upper extremity, right lower extremity, or right ear disability, or any nexus between any disability and service.  At the time of the September 2003 rating decision, the evidence of record consisted of the Veteran's service treatment records, private treatment records, and VA examination reports.  The Veteran was notified of the September 2003 rating decision and her appellate rights by a letter dated September 17, 2003, and she filed a Notice of Disagreement in October 2003.  In July 2004, the RO issued a Statement of the Case, but the Veteran did not file a substantive appeal.  Therefore, the September 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013). 
In November 2007, the Veteran filed a request to reopen her previously denied claims of entitlement to service connection for a right upper extremity disability, right lower extremity disability, and right ear hearing loss.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Board is herein granting the Veteran's claim of entitlement to service connection for multiple sclerosis, and evidence obtained since the September 2003 rating decision indicates that her neurological symptoms of the extremities and right ear symptoms may be related to her multiple sclerosis.  See, e.g., May 2005 VA neurology consult result (right-sided weakness began in 1999, Veteran was told "it might have been a stroke, it might have been multiple sclerosis"); Board Hearing Tr. at 13 (Veteran testifying that physicians had told her that her hearing loss was connected to her brain lesions).  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to previously unestablished facts necessary to substantiate the claims.  This new and material evidence also triggers VA's duty to assist; here, it includes obtaining VA examinations.  The additional evidence being both new and material, the claims of entitlement to service connection for right upper extremity disability, right lower extremity disability, and right ear hearing loss are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for multiple sclerosis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

By way of background, the Veteran served in the Air National Guard and Air Force Reserves.  The record contains two DD Forms 214 reflecting service on active duty from June 1996 to September 1996 and February 1999 to January 2000.  A line of duty determination dated in June 1999 reflects that the Veteran was performing duty under the military personnel appropriation program (man-day) from January 25 to January 29, and from February 1 to April 1999, and continued on active duty orders from that time.

On January 28, 1999, the Veteran reported to the emergency room with multiple symptoms, to include nausea, vomiting, dizziness, vertigo, and weakness.  During her stay, she had an abnormal MRI of the brain, and she was found to have brainstem denyelation, possible multiple sclerosis.  In May 1999, a Medical Evaluation Board was recommended, and in September 2002, the Veteran was "released from active duty and placed on the Permanent Disability Retired List."  See Memorandum for Chief of Staff.

There has been some question as to what type of duty the Veteran was performing on January 28, 1999 to determine if she was eligible for service connection for multiple sclerosis.  This, however, is irrelevant, as there is strong evidence of record that at some point between February 1999 and September 2002, the Veteran served on active duty for more than 90 continuous days.  See DD Form 214; Memorandum for Chief of Staff; February 2000 memorandum (stating that the Veteran was on active duty); Air Force Instruction 36-2619, Attachment 1 (July 22, 1994) ("Man-Days-The number of days of active duty a member is entitled to pay (include duty days, travel days, and if the tour is 30 days or more, includes leave taken during the tour)" (emphasis added)).

The Veteran was last released from active duty in January 2000 and again in September 2002.  Her first diagnosis of multiple sclerosis occurred in May 2005, and was confirmed by MRI in January 2008.  See January 2008 MRI report (finding evidence of multiple sclerosis); March 2008 VA examination report (noting that the onset of multiple sclerosis was in 2005).

As the Veteran's onset of her multiple sclerosis occurred at least in May 2005, and this is within seven years of her January 2000 separation from over 90 days of continuous active duty, the claim is granted under C.F.R. §§ 3.307(a)(3) and 3.309(a).  (While 38 C.F.R. § 3.307(a)(3) requires that the disease manifest itself to a degree of 10 percent or more, the minimum rating for multiple sclerosis is 30 percent, see 38 C.F.R. § 4.124a, Diagnostic Code 8018.  As such, the Veteran has met this requirement though the diagnosis alone.)


ORDER

The claim of entitlement to service connection for a right upper extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury is reopened.  

The claim of entitlement to service connection for a right lower extremity disability, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury, is reopened.

The claim of entitlement to service connection for right ear hearing loss, to include as secondary to multiple sclerosis and/or residuals of a monophasic brain stem injury, is reopened.

Entitlement to service connection for multiple sclerosis is granted.

REMAND

Before the Veteran's claims of entitlement to service connection for a right upper extremity disability; a right lower extremity disability; right ear hearing loss; chronic fatigue syndrome; headaches; and a left lower extremity disability can be decided on the merits, further development is required.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the Board's grant of multiple sclerosis, and the fact that many of these claimed disabilities are possibly related to multiple sclerosis, the Board finds that VA examinations should be provided to determine the extent of the Veteran's claimed disabilities, and whether the disabilities are due to, or aggravated by, her service-connected multiple sclerosis.

Further, there is also evidence that the Veteran's disabilities may have also been caused by her January 1999 brainstem demyelination, which occurred while performing a period of service under the military personnel appropriation program, considered either active duty or active duty for training (both of which allow service connection for diseases that occur during such service, see 38 U.S.C.A. §§ 101(22), (24); 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013)).  As such, several claims are inextricably intertwined with her pending claim of entitlement to service connection for residuals of monophasic brain stem injury.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records (since January 11, 2010) from the Birmingham, VA Medical Center, or from any other relevant location.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of her right upper extremity disability, right and left lower extremity disabilities, chronic fatigue syndrome, and headaches.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner in conjunction with the examination.

After a full examination and review of the claims file, the examiner should provide opinions on the following questions:
(a.)  Does the Veteran have a right upper extremity disability?  If so, is it at least as likely as not (50 percent or greater) that the disability is proximately due to or the result of a monophasic brain stem injury in 1999 or her service-connected multiple sclerosis?  Is it at least as likely as not (50 percent or greater) that the disability is aggravated (beyond the normal course of the disability) by her service-connected multiple sclerosis?

(b.)  Does the Veteran have a right lower extremity disability?  If so, is it at least as likely as not (50 percent or greater) that the disability is proximately due to or the result of a monophasic brain stem injury in 1999 or her service-connected multiple sclerosis?  Is it at least as likely as not (50 percent or greater) that the disability is aggravated (beyond the normal course of the disability) by her service-connected multiple sclerosis?

(c.)  Does the Veteran have a left lower extremity disability?  If so, is it at least as likely as not (50 percent or greater) that the disability is proximately due to or the result of a monophasic brain stem injury in 1999 or her service-connected multiple sclerosis?  Is it at least as likely as not (50 percent or greater) that the disability is aggravated (beyond the normal course of the disability) by her service-connected multiple sclerosis?

(d.)  Is the Veteran's chronic headache disability at least as likely as not (50 percent or greater) proximately due to or the result of her service-connected multiple sclerosis, or aggravated (beyond the normal course of the disability) by her service-connected multiple sclerosis?

(e.)  Does the Veteran have chronic fatigue syndrome?  If so, is it at least as likely as not (50 percent or greater) that the disability is proximately due to or the result of her service-connected multiple sclerosis, or that the disability is aggravated (beyond the normal course of the disability) by her service-connected multiple sclerosis?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record used in formulating the opinions.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an examination to determine the nature and etiology of her right ear hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner in conjunction with the examination.

After a full examination and review of the claims file, the examiner should provide an opinion on the following questions:

Does the Veteran have a right ear hearing loss disability?  If so, is it at least as likely as not (50 percent or greater) that the disability is proximately due to or the result of a monophasic brain stem injury in 1999 or her service-connected multiple sclerosis?  Is it at least as likely as not (50 percent or greater) that the disability is aggravated (beyond the normal course of the disability) by her service-connected multiple sclerosis?

4.  Thereafter, readjudicate the issues on appeal, considering all evidence of record, to include any new evidence obtained since the last adjudication.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


